Exhibit 10.7

     
(WOODWARD LOGO) [c75749c7574901.gif]
  Woodward Governor Company
1000 East Drake Road
P.O. Box 1519
Fort Collins, CO 80522-1519 USA
Tel: 970-482-5811
Fax: 970-498-3058

         
Date:
  October 1, 2008    
 
       
To:
  Dennis Benning    
 
       
From:
  Tom Gendron Chairman of the Board and Chief Executive Officer    
 
       
Subject:
  Confirmation of Promotion    

Dear Dennis,
We are pleased to present to you the following details of your promotion:
POSITION:

  •  
Your new position will be Group Vice President, Airframe Systems and President
of Woodward MPC.
    •  
The Compensation Committee of the Board of Directors reviewed the Hewitt total
compensation data and approved our recommendations for all compensation changes.
    •  
You will be based in the Skokie, Illinois facility and report directly to me.

COMPENSATION:

  •  
Effective with the pay period beginning October 4, 2008, your base salary will
be $12,695 bi-weekly or $330,070 annually. This represents a 10% combined
merit/assignment base pay increase.
    •  
You will continue to participate in the Management Incentive Plan (MIP). Your
annual incentive pay target will continue at 55% of base pay. This represents a
cash target bonus of $181,539.
    •  
This position qualifies for stock Options. The granting of stock options is not
a guarantee, and is subject to approval by the Compensation Committee of the
Board of Directors.
    •  
You will continue to participate in the Woodward Long Term Incentive Plan
(LTIP). Your target participation level will continue at 35% of base pay. This
represents a cash target bonus of $115,525.
    •  
You will be eligible for a salary review on October 1, 2009.

SPECIAL PROVISIONS:

  •  
The Company will allow you the use of a car and reimburse you for the cost of
gas associated with business use of the vehicle.
    •  
The Company will provide accommodations (either hotel or rented apartment or
some combination) for the duration of the assignment. You will be responsible
for other all day-to-day living expenses during the assignment, e.g. meals,
laundry expenses, and other misc. expenses.

 

 



--------------------------------------------------------------------------------



 



(WOODWARD LOGO) [c75749c7574901.gif]

  •  
The Company will allow you an unlimited number of trips to return to your home
in Windsor during the weekends. Alternatively, the Company will reimburse travel
expenses associated with your wife, Lori, visiting you in Illinois.
    •  
The Company will pay for a driver service for Lori as needed.
    •  
Household property management and associated utility and maintenance costs will
be picked up by the company.
    •  
At the successful completion of your assignment, you will be eligible to receive
a performance bonus in the amount of $150,000 less applicable withholdings.
Successful completion means that your successor is assessed, named and
effectively transitioned into the Group Vice President, Airframe Systems and
Woodward MPC President position.
    •  
The expected duration of this assignment will be between 6 to 12 months. Subject
to meeting all performance and conduct requirements, the Company’s intent is to
place you in a comparable executive position (i.e. same grade level and pay
treatment) at the conclusion of this assignment.

Please contact me should you have any questions. Dennis, we are looking forward
to your leadership abilities in running the Airframe Systems Business Group and
completing the integration activities at Woodward MPC. In your new position, you
will continue to play a key role on the Executive Staff and will have
significant impact on our ability to meet our Vision 2010, goals and strategies.
If you accept this promotion on the terms and conditions set forth in this
letter, please sign below and return the original of this letter to my
attention.
Sincerely,
Tom Gendron

         
 
             
Dennis Benning
  Date    

 

 